[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                           FILED
                       -------------------------------------------U.S. COURT OF APPEALS
                                    No. 07-13154                    ELEVENTH CIRCUIT
                                                                        JULY 17, 2008
                              Non-Argument Calendar
                      -------------------------------------------- THOMAS K. KAHN
                                                                          CLERK

                   D.C. Docket No. 05-01427-CV-CAM-1

TIM KRAMER,

                                                       Plaintiff-Appellant,

                                        versus

JAMES E. DONALD,
et al.,

                                                       Defendants,

MILTON E. NIX, JR.,

                                                       Defendant-Appellee.


            ----------------------------------------------------------------
                 Appeal from the United States District Court
                      for the Northern District of Georgia
            ----------------------------------------------------------------

                                  (July 17, 2008)

Before EDMONDSON, Chief Judge, TJOFLAT and BLACK, Circuit Judges.
PER CURIAM:


      Plaintiff-Appellant Tim Kramer, a Georgia prisoner proceeding pro se,

appeals the district court’s dismissal of his 42 U.S.C. § 1983 complaint. The

complaint was dismissed, in part, for failure to state a claim upon which relief can

be granted, 28 U.S.C. § 1915A(b)(1), and in part, upon a grant of summary

judgment in favor of one defendant. No reversible error has been shown; we

affirm.

      In his section 1983 complaint, Kramer alleged that Michelle Martin, warden

at a prison where he was housed, failed to supervise the deputy warden who put

Kramer in administrative segregation without providing him a reason why, and

failed to ensure that the prison grievance procedure was properly followed. He

also alleged that Don Jarriel, warden at another prison where Kramer had been

housed, used Kramer’s prior vacated death sentence to transfer him to a higher

security prison in violation of due process and equal protection. In addition, he

alleged due process and equal protection violations against Milton E. Nix., Jr.,

chairman of the Georgia Board of Pardons and Paroles (“Board”), for considering




                                          2
his vacated death sentence for parole consideration. The district court dismissed

these claims for failure to state a claim.1

          On appeal, Kramer repeats the allegations he made in district court against

Martin, Jarriel, and Nix. We review de novo a district court’s sua sponte dismissal

for failure to state a claim under section 1915A(b)(1). Leal v. Ga. Dep’t of Corr.,

254 F.3d 1276, 1279 (11th Cir. 2001).

          The district court committed no error in dismissing these claims. Kramer

sought to hold Martin liable in her supervisory capacity; but section 1983 does not

allow a supervisor to be held liable for the unconstitutional acts of their

subordinates. Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003). Kramer

did not allege that Martin personally participated in his placement in

administrative segregation or in the handling of his grievances; nor did he

establish a causal connection between Martin and the alleged unconstitutional

acts. See id.

          About Jarriel, Kramer did not state a due process claim because he has no

constitutionally protected liberty interest in being classified at a certain security

      1
        The district court also dismissed Kramer’s claims against defendant James Donald,
Commissioner of the Georgia Department of Corrections, and Kramer’s Double Jeopardy claim
against Nix, pursuant to section 1915A. But, on appeal, Kramer does not challenge the dismissal
of Donald or the Double Jeopardy determination; and thus, he has abandoned these claims. See
Denney v. City of Albany, 247 F.3d 1172, 1182 (11th Cir. 2001) (explaining that issues not briefed
on appeal are abandoned).

                                                3
level or housed in a certain prison. See Meachum v. Fano, 96 S.Ct. 2532, 2538

(1976) (no due process protections were required upon the discretionary transfer

of state prisoners to a substantially less agreeable prison); Moody v. Daggett,

97 S.Ct. 274, 279 n.9 (1976) (prison officials have full discretion to control

conditions of confinement, including prisoner classification) (citing 18 U.S.C.

§ 4081). Kramer’s due process claim against Nix is foreclosed by our decision in

Sultenfuss v. Snow, 35 F.3d 1494, 1499-1503 (11th Cir. 1994), that a Georgia

inmate has no liberty interest in parole. See also Slocum v. Ga. State Bd. of

Pardons & Paroles, 678 F.2d 940, 941-42 (11th Cir. 1982) (procedural due process

protections do not apply to the parole consideration process). Kramer also did not

state an equal protection claim against Jarriel or Nix because he did not show that

the alleged discriminatory treatment he received was based on a constitutionally

protected interest, such as race. See Jones v. Ray, 279 F.3d 944, 946-47 (11th Cir.

2001).

      The district court allowed two of Kramer’s claims against Nix to proceed:

(1) the precondition for parole consideration that he complete a sex offender

counseling program impermissibly classified him as a sex offender, even though

he was not convicted of a sex crime, in violation of due process, and (2)

participation in the program amounted to admitting that he was a sex offender, in

                                          4
violation of his Fifth Amendment privilege against self-incrimination. Then, the

district court granted summary judgment in favor of Nix on these claims. Kramer

repeats these claims on appeal.2 We review a district court’s grant of summary

judgment de novo; we view the evidence and all reasonable factual inferences in

the light most favorable to the nonmoving party. Maniccia v. Brown, 171 F.3d

1364, 1367 (11th Cir. 1999).

          We have said that a prisoner who has not been convicted of a sex offense is

entitled to due process before the state declares him to be a sex offender; “the

stigmatizing effect of being classified as a sex offender constitutes a deprivation of

liberty under the Due Process Clause.” Kirby v. Siegelman, 195 F.3d 1285, 1292

(11th Cir. 1999). The Kirby inmate -- who, like Kramer, had been convicted of no

sex crime -- was classified as a sex offender under Alabama Department of

Corrections regulations. But unlike the Kirby inmate, Kramer has been subjected

to no such classification.3 The Board has determined only that the non-sexual


      2
    In addition, Kramer argues that Nix relied on a “confession” of a codefendant in placing the
precondition on him in violation of the Confrontation Clause. But we need not consider this
argument because Kramer did not raise it in his section 1983 complaint. See Access Now, Inc. v.
Southwest Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).
  3
   Classification or designation as a sex offender under Georgia law is controlled by Georgia’s Sex
Offender Registration law, O.C.G.A § 42-1-12. Citing that statute, the Board averred that no
classification or designation of an offender as sex offender is made until the offender is placed on
parole, and, consequently, the Board has had no cause to date to consider whether Kramer is a sex
offender.

                                                 5
offense for which Kramer has been imprisoned also had a sexual component that

warrants counseling; neither the Board nor the Georgia Department of Corrections

has classified or otherwise labeled Kramer as a sex offender.4

       Kramer seeks to characterize the Board’s counseling precondition as a

“classification”; we do not accept that the Board’s judgment that Kramer -- and

society -- would be best served if Kramer completed a counseling program is

equivalent to the formal classification at issue in Kirby. We agree with the district

court that the Board’s counseling precondition is insufficiently stigmatizing to

constitute a deprivation of a constitutionally protected liberty interest and to

support a due process entitlement. The district court properly granted summary

judgment to Nix on this claim.

       About his self-incrimination claim, the district court also correctly granted

summary judgment in Nix’s favor. The evidence shows that the precondition that

Kramer participate in sex-offender counseling did not limit his parole

consideration or eligibility; but instead, the participation was something the Board

would take into consideration the next time it considered him for parole. In

addition, Kramer does not have a protected interest in parole consideration or



   4
    According to the Board, its records indicated that one of the victims of Kramer’s aggravated
assault had been told to take off her underwear; and Kramer “felt between her legs.”

                                               6
release due to the substantial discretion of the parole board. See Sultenfuss, 35

F.3d at 1501-02; Slocum, 678 F.2d at 941-42. Because the precondition did not

deprive him of parole consideration and because participation in the program

would not guarantee a grant of parole in any event, the consequences that would

result from asserting the Fifth Amendment privilege are not serious enough to

constitute compulsion under the Fifth Amendment. See McKune v. Lile, 122 S.Ct.

2017, 2033-34 (2002) (consequences for prisoner’s refusal to make admissions

required for participation in sexual abuse treatment program were not so severe

that it amounted to compelled self-incrimination because it did not extend

prisoner’s term or affect his eligibility for parole).

      AFFIRMED.




                                            7